              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       WESTERN DIVISION

ANTONIO LAVELL SANDERS, SR.                                                PLAINTIFF

v.                       No. 4:18-cv-712-DPM-JTK

GILFORD, LPN/Nurse, Pulaski County Regional
Detention Facility; PAUL, Deputy, PCRDF;
DOC HOLLADAY, Sheriff, PCRDF; and TURN
KEY HEALTH, Medical Staffing for PCRDF                                   DEFENDANTS

                                   ORDER
     1. The Court withdraws the reference.

     2. The Clerk sent copies of the Court's 28 September 2018 Order
to both the Pulaski County Jail and to the updated address Sanders
provided last month.     NQ 3 & NQ 4.    Neither mailing has been returned
undelivered;     but Sanders still hasn't paid the filing fee or filed an
application to proceed in forma pauperis.                The time to do so has
passed.   NQ 3.      Sanders's complaint will therefore be dismissed
without prejudice.     LOCAL RULE 5.5(c)(2).         An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith.    28 U.S.C. § 1915(a)(3).
     So Ordered.

                                   D.P. Marshall Jr.v
                                   United States District Judge

                                         t '/   /VrJVta<filA   ;l..dt8
